DETAILED ACTION
The following Office action concerns Patent Application Number 16/819,658.  Claims 1-25 are pending in the application.
Claims 7-25 have been withdrawn from consideration as being drawn to a non-elected species .
The applicant’s amendment filed February 26, 2021 has been entered.
The earliest priority date to which the application is currently entitled is October 7, 2016, as shown on the filing receipt of April 2, 2020.
Objection to the Specification
The amendment to the specification filed February 26, 2021 is objected to under 35 USC § 132(a) because it introduces new matter into the disclosure.  The added material which is not supported by the original disclosure is incorporation by reference of applications US 14/749,381, US 61/956,597, US 61/848,176, US 61/848,177, and US 61/848,178.  
The applicant is required to cancel the new matter in the reply to this Office action.  MPEP § 706.03(o).
Election/Restrictions
A restriction requirement was sent to the Applicant on January 12, 2021.  The Applicant was required to elect among several species of the invention.  The Applicant responded to the restriction requirement on February 26, 2021 and elected 
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. § 112(b) because the limitation “selected based on at least one of a...and an aesthetic property” is indefinite for having improper Markush form.  See MPEP § 2173.05(h). It is unclear if the term “and” (two occurrences) in the list of elements requires all of the elements to be included.  
Claims 1-6 are rejected under 35 U.S.C. § 112(b) because the term “aesthetic property” is indefinite.  It is unclear what is required by the term “aesthetic property.”
Claim 4 is rejected under 35 U.S.C. § 112(b) because the term “prior to dispersion of the functional material within the raw material” lacks antecedent basis.  There is no step of dispersing the functional material within the raw material in the claimed method.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. § 102 as being anticipated by Capobianco et al (US 9,738,564).  
Capobianco et al teaches a method comprising introducing a raw material into a cavitation apparatus and subjecting the raw material to hydrodynamic cavitation followed by exiting the cavitation chamber (Fig. 3).  The method includes repeating the 

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.